DETAILED ACTION
Remarks
	The amendments and remarks filed on 10/13/2022 have been entered and considered.
	Claims 1-18 are currently pending and under examination.
Response to Arguments
Applicant’s arguments, see page 9, filed 10/13/2022, with respect to objections to the claims have been fully considered and are persuasive. The objections to the claims have been obviated by amendments to the claims. The objections of those claims have been withdrawn. A new claim objection is also made as a result of the amendments to the claims.
Applicant's arguments, see pages 10-11, filed 10/13/2022, with respect to 35 U.S.C 112(b) rejections have been fully considered and are persuasive. The 35 U.S.C 112(b) rejections have been obviated by amendments to the claims. The 35 U.S.C 112(b) rejections have been withdrawn. 
Applicant's arguments, see pages 11-14, filed 10/13/2022 with respect to 35 U.S.C. 101  have been fully considered but they are not persuasive. For instance, the amended claims now recite a motion sensor and memory, which amounts to a generic biometric sensor and collecting data. Applicant cites, on page 14, that the sensor data is sampled at 125 Hz which is insufficient because it does not add significantly more to the abstract idea itself. Therefore, it remains that the Examiner’s position that the 35 U.S.C. 101 is maintained for the reasons of record.
In view of Applicant’s arguments, see page 15-18, filed 10/13/2022, and amendments to the claims have sufficiently obviates the following rejections set forth in the 07/27/2022 Office Action:
The rejection of claims 1-18 under 35 U.S.C. as being unpatentable over Mukhopadhyay (US 20180338727 Al) in view of Penny et al. (William Penny, Institute of Neurology, University College London, Signal Processing Course, 2000), and Amoeba (Stack Exchange, Updated Sept. 9, 2015).
	After further searching and consideration, the prior art does not teach or suggest the claimed invention and therefore the previous 35 U.S.C 103 rejections is hereby withdrawn. 
Claim Objections
Claim 1 objected to because of the following informalities:  The recitation “(a) in the first stage verification performs matching aa” should be adjusted to recite “(a) in the first stage verification performs matching a”, similar to that of claims 7 and 13.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-18, the phrase "including" in claims 1, 7, and 13 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 1,7, and 13, it is unclear how the “two-stage verification mechanism” is applied to the invention.
Regarding claims 3, 9, and 15, the phrase “wherein” should be changed to “further comprising” as the projection matrix is not claimed in claims 1, 7, and 13.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent method
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
Step 1- Claim 1 
Claim 1 and dependent claims 2-6 are drawn to a method and thus meet the requirements for step 1. 
Step 2a (prong 1) -  Claim 1 
Claims 1 recites the step of “a processor implemented method for estimating heart rate associated with a subject in presence of plurality of motion artifacts, comprising: 
receiving, from a first sensor, a first signal associated with the subject, wherein the first signal corresponds to a photoplethysmography (PPG) signal; 
receiving, from a second sensor that is a motion sensor, a second signal associated with the subject, wherein the second signal corresponds to an acceleration signal of at least one axis along three axes, wherein corresponding resultant signal is a combined acceleration value of the at least one axis, wherein a memory interacts with a signal sensor, comprising the first sensor and the second sensor, to obtain sensed physical activity and physiological information, wherein processing of the first signal and the second signal generates a serial data string of the physiological information and motion related information, wherein the first sensor and the second sensor are included in a wearable device worn by the subject at one or more body locations to capture physical activity including walking or running on a treadmill, a forearm exercise, and an upper arm exercise; 
filtering a noise associated with the first sensor and the second sensor to discern cardiac signal by applying a same frequency range to the PPG signal and the acceleration signal; 
subspace learning employed by a principal component analysis (PCA) transforming original time series signal into principal subspaces and used in real-time and on- premise by projecting input signal into n-dimensional subspaces to obtain a plurality of principal components wherein the PCA approximates the original time series signal into a number of consecutive principal components; 
wherein at least one of the plurality of principal components is discarded if an absolute difference (d) is less than threshold
selecting at least one principal component from the plurality of principal components with a two-stage verification mechanism including a first stage verification frequency based similarity matching, followed by a second stage verification of a machine learning based principal component selection, comprising: (a) in the first stage verification performs matching a dominant frequency of the principal components obtained from the PPG signal and a dominant frequency of the principal components obtained from the accelerometer signal, by applying a Fourier transform for a spectrum estimation wherein the dominant frequency is utilized as the similarity metric; and (b) in the second stage verification performs computing, at least one of (i) a percentage of energy contributed by the principal component of the PPG signal, (ii) a percentage of energy contributed by the principal component of the accelerometer signal, or combination thereof; and 
reconstructing, after discarding the at least one principal component, a clean PPG signal with remaining principal components and the clean PPG signal is considered for estimating the heart rate:
estimating the heart rate of the subject to find periodicity of the PPG signal of a time window and subsequently compute for at least one minute, and restricting a search range of a frequency spectrum for the time window”  Under the broadest reasonable interpretation, these steps covers a concept capable of being performed in the human mind, and thus falls within the mental processes grouping of abstract ideas. Other than reciting the method is “processor implemented” in the preamble, nothing in the claim precludes the step from practically being performed in the mind. 
Accordingly, claim 1 recites an abstract idea. 
Step 2a (prong 2) – Claim 1 
The judicial exception is not integrated into a practical application. Claim 1 recites the additional elements of:
receiving, from a first sensor, a first signal associated with the subject, wherein the first signal corresponds to a photoplethysmography (PPG) signal is insignificant extra-solution activity (i.e., data gathering),
receiving, from a second sensor that is a motion sensor, a second signal associated with the subject, wherein the second signal corresponds to an acceleration signal of at least one axis along three axes, wherein corresponding resultant signal is a combined acceleration value of the at least one axis, wherein a memory interacts with a signal sensor, comprising the first sensor and the second sensor, to obtain sensed physical activity and physiological information, wherein processing of the first signal and the second signal generates a serial data string of the physiological information and motion related information, wherein the first sensor and the second sensor are included in a wearable device worn by the subject at one or more body locations to capture physical activity including walking or running on a treadmill, a forearm exercise, and an upper arm exercise; is insignificant extra-solution activity (i.e., data gathering),
filtering a noise associated with the first sensor and the second sensor to discern cardiac signal by applying a same frequency range to the PPG signal and the acceleration signal is insignificant extra-solution activity (i.e., data output),
subspace learning employed by a principal component analysis (PCA) transforming original time series signal into principal subspaces and used in real-time and on- premise by projecting input signal into n-dimensional subspaces to obtain a plurality of principal components wherein the PCA approximates the original time series signal into a number of consecutive principal components is insignificant extra-solution activity (i.e., data output),
wherein at least one of the plurality of principal components is discarded if an absolute difference (d) is less than threshold is insignificant extra-solution activity (i.e., data output),
selecting at least one principal component from the plurality of principal components with a two-stage verification mechanism including a first stage verification frequency based similarity matching, followed by a second stage verification of a machine learning based principal component selection, comprising: (a) in the first stage verification performs matching a dominant frequency of the principal components obtained from the PPG signal and a dominant frequency of the principal components obtained from the accelerometer signal, by applying a Fourier transform for a spectrum estimation wherein the dominant frequency is utilized as the similarity metric; and (b) in the second stage verification performs computing, at least one of (i) a percentage of energy contributed by the principal component of the PPG signal, (ii) a percentage of energy contributed by the principal component of the accelerometer signal, or combination thereof are all insignificant extra-solution activity (i.e., data output),
reconstructing, after discarding the at least one principal component, a clean PPG signal with remaining principal components and the clean PPG signal is considered for estimating the heart rate: are all insignificant extra-solution activity (i.e., data output),
estimating the heart rate of the subject to find periodicity of the PPG signal of a time window and subsequently compute for at least one minute, and restricting a search range of a frequency spectrum for the time window is insignificant extra-solution activity (i.e., data output).
These steps do not integrate the abstract idea into a practical application because they are insignificant extra solution activity.  
Step 2b- Claim 1 
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, providing an estimated heart rate is recited at a high level of generality (i.e., as generic devices, a “computer-implemented” method, performing generic computer functions like sending, receiving, and visually displaying data).  Further, receiving, from a first sensor, a first signal associated with the subject, wherein the first signal corresponds to a photoplethysmography (PPG) signal is considered data gathering. It is noted that the first signal is recited at a high level of generality.  
The additional elements that were considered insignificant extra solution activity have been re-analyzed and do not amount to anything more than what is well-understood, routine and conventional when considered individually and in combination with evidence provided. Specifically:  
receiving, from a second sensor that is a motion sensor, a second signal associated with the subject, wherein the second signal corresponds to an acceleration signal of at least one axis along three axes, wherein corresponding resultant signal is a combined acceleration value of the at least one axis, wherein a memory interacts with a signal sensor, comprising the first sensor and the second sensor, to obtain sensed physical activity and physiological information, wherein processing of the first signal and the second signal generates a serial data string of the physiological information and motion related information, wherein the first sensor and the second sensor are included in a wearable device worn by the subject at one or more body locations to capture physical activity including walking or running on a treadmill, a forearm exercise, and an upper arm exercise is well-understood, routine, and conventional (i.e., receiving data MPEP 2106.05(d)(II)).
filtering a noise associated with the first sensor and the second sensor to discern cardiac signal by applying a same frequency range to the PPG signal and the acceleration signal is well-understood, routine, and conventional (i.e., performing repetitive calculations MPEP 2106.05(d)(II)).
subspace learning employed by a principal component analysis (PCA) transforming original time series signal into principal subspaces and used in real-time and on- premise by projecting input signal into n-dimensional subspaces to obtain a plurality of principal components wherein the PCA approximates the original time series signal into a number of consecutive principal components is well-understood, routine, and conventional (i.e., performing repetitive calculations MPEP 2106.05(d)(II)).
wherein at least one of the plurality of principal components is discarded if an absolute difference (d) is less than threshold is well-understood, routine, and conventional (i.e., performing repetitive calculations MPEP 2106.05(d)(II)).
selecting at least one principal component from the plurality of principal components with a two-stage verification mechanism including a first stage verification frequency based similarity matching, followed by a second stage verification of a machine learning based principal component selection, comprising: (a) in the first stage verification performs matching a dominant frequency of the principal components obtained from the PPG signal and a dominant frequency of the principal components obtained from the accelerometer signal, by applying a Fourier transform for a spectrum estimation wherein the dominant frequency is utilized as the similarity metric; and (b) in the second stage verification performs computing, at least one of (i) a percentage of energy contributed by the principal component of the PPG signal, (ii) a percentage of energy contributed by the principal component of the accelerometer signal, or combination thereof are well-understood, routine, and conventional (i.e., performing repetitive calculations MPEP 2106.05(d)(II)).
reconstructing, after discarding the at least one principal component, a clean PPG signal with remaining principal components and the clean PPG signal is considered for estimating the heart rate: is well-understood, routine, and conventional (i.e., performing repetitive calculations MPEP 2106.05(d)(II)).
estimating the heart rate of the subject to find periodicity of the PPG signal of a time window and subsequently compute for at least one minute, and restricting a search range of a frequency spectrum for the time window is well-understood, routine, and conventional (i.e., performing repetitive calculations MPEP 2106.05(d)(II)).
Claim 1 is thus consider to be directed to an abstract idea without significantly more. 
Claims 2-6 depend from claim 1. Mapping the time series as stated in claim 2, the method utilized of computing the data as stated in claims 3-5, and classifying the data in claim 6 are considered extra solution activity. Thus, the dependent claims do not change the overall analysis so that claims 2-6 are also directed to an abstract idea.
Second independent claim
Claims 13 and 14-18
Independent claim 13 contains limitations similar to claim 1 and are similarly rejected as patent ineligible subject matter. Dependent claims 14-18 are similar to dependent claims 2-6 and are rejected based on the same reasoning as above.
Device system claims
Claims 7 and 8-12
Independent claim 7 is directed to a system containing limitations similar to that for claim 1 and further includes a communication interface and a hardware processor with memory. Analyzing the processor and memory of claim 7 under step 2a, prong 1, the communication interface, processor, and memory are recited at a high level of generality and merely use the computer elements (the communication interface, processor, and memory) as a tool. When analyzed under step 2a, prong 2, the communication interface, processor, and memory perform generic computer functions like storing and processing data. Further, when the analysis is extended to step 2b, the communication interface, processor, and memory are considered to use the computer elements as tools, MPEP 2106.05(d)(II). Thus, claim 7 is also considered to be patent ineligible subject matter. Dependent claims 8-12 are similar to dependent claims 2-6 and should have been rejected on similar grounds.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-8, 10-11, 13-14, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by De Groot et al. (US 20190298195)(Hereinafter De Groot).
Regarding claim 1,7, and 13, De Groot teaches a processor implemented method for estimating heart rate associated with a subject in presence of plurality of motion artifacts ([0026] “processors(s) 114” [0050] “rejecting low quality heartbeats is performed by analyzing the motion signal output by motion sensor 306 to detect motion artifact in the PPG signal.”), comprising: 
receiving, from a first sensor, a first signal associated with the subject, wherein the first signal corresponds to a photoplethysmography (PPG) signal ([0039] “windowing component 311 is configured to receive output PPG signals from PPG sensor 304”); 
receiving, from a second sensor that is a motion sensor, a second signal associated with the subject, wherein the second signal corresponds to an acceleration signal of at least one axis along three axes, wherein corresponding resultant signal is a combined acceleration value of the at least one axis ([0025] “In some embodiments, motion sensor 106 is a 3-axis accelerometer configured to sense motion on 3 axes. The motion signal is indicative of the subject's activity level”), wherein a memory interacts with a signal sensor, comprising the first sensor and the second sensor, to obtain sensed physical activity and physiological information, wherein processing of the first signal and the second signal generates a serial data string of the physiological information and motion related information, wherein the first sensor and the second sensor are included in a wearable device worn by the subject at one or more body locations to capture physical activity including walking or running on a treadmill, a forearm exercise, and an upper arm exercise ([0021] “in some embodiments, wearable device 102 comprises an on-body sensor system 107 including PPG sensor 104 and motion sensor 106, user interface 108, processing circuitry 110, memory 112”); 
filtering a noise associated with the first sensor and the second sensor to discern cardiac signal by applying a same frequency range to the PPG signal and the acceleration signal ([0042] “In some embodiments, windowing component 311 is also configured to process the raw PPG signal and motion signal for removing high frequency noise reduction and low frequency artifact. In some embodiments, removing high/low frequency noise and artifact is implemented via a smoothing function,”); 
subspace learning employed by a principal component analysis (PCA) transforming original time series signal into principal subspaces and used in real-time and on- premise by projecting input signal into n-dimensional subspaces to obtain a plurality of principal components wherein the PCA approximates the original time series signal into a number of consecutive principal components ([0058] “Utilizing HMMs, each 30 second portion of the PPG signal is decomposed into a sequence of feature vectors. While HMMs are suited for feature extraction of features vectors for determining changing characteristics of the PPG signal over a period of time” and [0060] “feature transformation techniques are implemented on the combined HRV and morphology feature set such as: principal component analysis (PCA),”); 
wherein at least one of the plurality of principal components is discarded if an absolute difference (d) is less than threshold
Note that claim 1, 7, and 13 are conditional claims, that is, if a condition precedent in a method claim is not met, the conditional steps recited in the claim are not required to be performed.   As such, the broadest reasonable interpretation of such a method claim does not include the conditional step.
selecting at least one principal component from the plurality of principal components with a two-stage verification mechanism including a first stage verification frequency based similarity matching, followed by a second stage verification of a machine learning based principal component selection, comprising: (a) in the first stage verification performs matching a dominant frequency of the principal components obtained from the PPG signal and a dominant frequency of the principal components obtained from the accelerometer signal, by applying a Fourier transform for a spectrum estimation wherein the dominant frequency is utilized as the similarity metric; and (b) in the second stage verification performs computing, at least one of (i) a percentage of energy contributed by the principal component of the PPG signal, (ii) a percentage of energy contributed by the principal component of the accelerometer signal, or combination thereof (The method step is unclear as to how it is used in this method because it is not used in the later steps.); and 
reconstructing, after discarding the at least one principal component, a clean PPG signal with remaining principal components and the clean PPG signal is considered for estimating the heart rate (See note regarding conditional claim.):
estimating the heart rate of the subject to find periodicity of the PPG signal of a time window and subsequently compute for at least one minute, and restricting a search range of a frequency spectrum for the time window ([0057] “spectral analysis to extract feature vectors. In some embodiments, feature vectors are extracted every 10 ms (for example) using an overlapping analysis window of around 25 ms (for example)” [0058] “Utilizing HMMs, each 30 second portion of the PPG signal is decomposed into a sequence of feature vectors.” Claim 2 “determining, based on the PPG signals, a heart rate variability (HRV) of the subject over the period of time”).
Regarding claim 2, 8, and 14, De Groot teaches the method of claim 1, further comprising, mapping original time series into a sequence of lagged vectors for a subspace decomposition (Mapping of original time series into lagged vectors for subspace decomposition is an inherent step of PCA. See Penny in prior office action regarding PCA steps. [0058] “Utilizing HMMs, each 30 second portion of the PPG signal is decomposed into a sequence of feature vectors. While HMMs are suited for feature extraction of features vectors for determining changing characteristics of the PPG signal over a period of time).
Regarding claim 4, 10, and 16, De Groot teaches the threshold is defined as a frequency resolution provided by the Fourier Transform (See note regarding conditional claim.).
Regarding claim 5, 11 and 17, De Groot teaches wherein the percentage of energy is estimated from eigenvalues obtained from an Eigen decomposition of the covariance matrix (CH) (See note regarding conditional claim.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over De Groot et al. (US 20190298195)(Hereinafter De Groot) in view of Vetter et al. (US 20120190948)(Hereinafter Vetter).
Regarding claim 3, 9, and 15, De Groot teaches wherein at least one column of projection matrix (W) represents eigenvector computed from a covariance matrix (CH), wherein eigenvectors of the covariance matrix (CH) exploits a temporal covariance of the time series computed at different lags and represented as a Hankel matrix form, wherein at least one column of the projected matrix (Y) corresponds to the plurality of principal components (A projection matrix, covariance matrix, eigenvalues, projection matrix and all the mathematical steps are inherent steps of PCA. See Penny in prior office action regarding PCA steps.). However, De Groot does not teach a resultant time series from acceleration signal is approximated form PCA. In the same field of endeavor, Vetter teaches the use of PPG and acceleration signal, and principal component analysis to estimate heart rate. Specifically, Vetter teaches wherein a resultant time series computed from the accelerometer signal is approximated by the plurality of principal components ([0084] “A further improvement may be achieved by replacing the statistical operator by spatiotemporal principal component analysis. Indeed, it has been shown that for PPG signals with high intrinsic time and spatial correlations, spatiotemporal principal component analysis” This suggests the use of space/location signals that can be taken from PPG associated with the time from a space/accelerometer.) in order to improve performance in a highly noisy environment since PPG and motion data have high correlation ([0084]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of estimating heart rate of De Groot with the resultant time series from acceleration signal from PCA of Vetter because such a modification would allow to improve performance in a highly noisy environment since PPG and motion data have high correlation.
Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over De Groot et al. (US 20190298195)(Hereinafter De Groot) in view of Mukhopadhyay (US 20180338727) (Hereinafter 727).
Regarding claim 6, 12, and 18, De Groot teaches claim 1, 7, and 13, as set forth in the anticipation rejection. De Groot also teaches to determine whether that the principal component is associated with a cardiac cycle. (Penny Page 3 Figure 8.1 and line 10 “filtered data using only the first 4 principal components”)). However, De Groot does not teach the use of a decision tree. In the same field of endeavor, 727 teaches the use of PPG and acceleration signals, through the use of machine learning, to determine an estimation of heart rate. Specifically, 727 teaches classifying by a decision tree classifier (Claim 1 “decision tree”) in order to classify using a training model, the best data to estimate for heart rate ([0032]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of estimating heart rate of De Groot with the decision tree classifier of 727 because such a modification would allow to classify using a training model, the best data to estimate for heart rate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (Frontiers in Neuroscience, November 2022), Vetter et al. (US 20120190948), and Jain et al. (US 20170007165).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





/MOUSSA HADDAD/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792